Response to petition for rehearing was delivered by
Judge Hobson.
Counsel insists, in the petition for rehearing, that the county court can not maintain this appeal. The appellants in this court are the same as the defendants to appellee's appeal in the circuit court. They are the _ only parties she made defendants to that appeal, and she can not be heard to say that they have not power to prosecute an appeal to reverse an erroneous judgment which she obtained against them over their objection. The board of supervisors and the county court are both appellants, and we see no reason why they may not appeal where they were the only parties defendant to the proceeding in the circuit court. It is true the Commonwealth should have been a party to the case. Appellee did not make it a defendant in the lower court, because the State can not be sued without its consent, and the Legislature has not provided for such suit against the State. We do not think it was contemplated that the county court or the board of supervisors should bear the responsibility of defending such cases as this. As the State is the real party in interest, and the Legislature has made no provision for such an action, we do not see how it can be maintained. The petition is overruled.